[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR MODIFICATION OF ALIMONY (#204)
The separation agreement approved and ordered by the court provided in Article III Paragraph 3.1, subsection (a) as follows:
The husband shall pay to wife as periodic alimony and child support (unallocated). . .commencing October 1, 1981 the sum of $2,500  per month until September 30, 1991 when alimony shall cease. Subsection (b) provided that on September 30, 1991 (or in the event the plaintiff shall remarry prior to September 30, 1991) the husband's obligation to pay alimony shall thereupon terminate. The court notes that this was a marriage of approximately 10 years.
The plaintiff filed the instant Motion for Modification of Alimony on November 5, 1991.
On November 5, 1991 there was no order of periodic alimony to be modified as alimony had terminated on September 30, 1991. The ten year period had come to an end over 30 days prior to the date of the filing of the motion.
On September 30, 1991 the order of periodic alimony terminated and came to a limit in time and ended. The language "shall terminate" and "shall cease" is mandatory and not permissible. This time limitation of the order was clear; it was mentioned on two occasions.
The Motion for Modification of Alimony is denied.
COPPETO, J.